Title: From Benjamin Franklin to Jane Parker Bedford, 9 April 1773
From: Franklin, Benjamin
To: Bedford, Jane Parker



Dear Jenky
London, April 9. 1773
For so I must still call you, tho’ you seem a little angry with me. I received your Letter of Feb. 2. and shall examine the Accounts that are sent me from your Books, and write to you fully upon them very soon. In the mean time, you and Mrs. Parker may be assured that nothing will be expected or desired on my Part inconsistent with the Regard I always had for her and you, and the ancient Friendship that so long subsisted between Mr. Parker and me, whose Memory as an honest worthy Man I shall always honour. The Power of Attorney you mention and seem to take amiss, was a general one, to settle Accounts for me with any Person in my Absence. But since your Accounts are sent to me, I will endeavour to settle them myself: And desiring nothing but what is just, shall be more pleas’d to find little due to me than much. In a Letter some Years since to Mr. Parker, I gave my Reasons for expecting his Bond, bearing Interest, whenever I advanc’d considerable Sums of Money for him; viz. because to serve him I took my Money out of other Hands where it bore Interest; and when I bought Goods for him here, and paid my Money for them, I charg’d no Profit or Commissions upon them, being no Merchant. Any Business he did for me, I always was and shall be willing to allow for, to Satisfaction, in Money; as well as to return Kindness for Kindness: But I think it contributes to the Duration of Friendship, to keep its Accounts, and those of Business, distinct and separate, and that as exact Justice in Pounds Shillings and Pence should be observed between Friends as between Strangers. I always intended making Mr. Parker an Allowance for the Time he spent and the Trouble he took in settling my Accounts with Mr. Hall after I left America. This is the only thing I at present recollect unsatisfy’d. But if Mrs. Parker, or you, or I myself, can find or recollect any thing else, it shall be allow’d for. And not withstanding what is said above, of Interest, I think with Mrs. Parker that from the Time she render’d the Accounts, and offer’d as you say to pay the Ballance, no Interest should be charged. I received also for him here £64 3s. 0d. Sterling, on Jan 14. 1772 from which time the Interest of that Sum must be struck off in the Bonds. It was upon my Application here that the Quarter’s Salary after your good Father’s Death, was allowed, and if it is not yet paid, it will be. I suppose Mr. Potts has desired Mr. Colden to receive for the Newspapers. If so, I think you had better pay it there out of the Money you are to receive from the Office. If not, I will pay him here, as you desire it. Present my affectionate Respects to your good Mother, and my Compliments to Mr. Bedford tho’ unknown, to whom with yourself I wish all Happiness in your Marriage; being ever, with sincere Regard Your affectionate Friend
B Franklin


PS. The £135 0s. 0d. remitted in March 1770, was part of a Bill of £250 Sterling Watts & McEvers on Messrs. Harley and Drummond, dated Feb. 28. 1770. concerning which your Father thus writes to me in his Letter of March 8. … I suppose you may find by his Books how this Account was closed.
B F

You speak of a Difference between our Families. I have never heard of such a Thing but in your Letter, and wonder at it. 
Mrs Bedford


